Title: Dumas to the American Commissioners, 23 February 1779
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin


Messieurs
La Haie 23e. fevr. 1779
Ma derniere étoit du 16e Jeudi, 18e l’Agent de L. h. p. porta à Mr. l’Ambassadeur de France une réponse, qui lui fut rendue tout de suite, comme non satisfaisante. Le lendemain Mr. l’Ambassadr. remit au Président de semaine une note sur ce sujet.

Il y a une Lettre d’un grand personnage aux Etats de la province de Frise, qui pourra avoir des suites sérieuses, parce qu’on la trouve fort partiale pour la Gr—— Br. & contre la France. J’eus le bonheur, vendredi, d’en pouvoir procurer une Copie authentique à G—— F——. J’appris le même jour, que cette piece venoit d’être imprimée à Amsterdam. Elle se vend & se répand rapidement, & fait beaucoup de bruit.
Les Etats d’Hollde. se rassembleront le 26.
Le bruit s’est répandu dans ce pays, que Mr. Silas Deane est de retour en Europe. Voudriez-vous avoir la bonté, si cette agréable nouvelle est vraie, de me la confirmer.
Je m’occupe à mettre au net le Plan du Traité. Je suis avec un très-grand respect, Messieurs, Votre très-humble & trèsobéissant serviteur
D
Passy à L. E. Mrs. les Plénipotentiaires des Etats Unis de l’Am.
 
Notation: Dumas 23 Feb 79
